            Case 2:20-cv-00649-JCM-DJA Document 39
                                                38 Filed 12/23/20
                                                         12/22/20 Page 1 of 4



 1   CARPENTER HAZLEWOOD,
     DELGADO & BOLEN, LLP
 2   Gregory A. Stein, NV Bar # 13592
     1400 East Southern Avenue, Suite 400
 3   Tempe, Arizona 85282
     Telephone: (480) 427-2800
 4   Facsimile: (480) 427-2801
     minuteentries@carpenterhazlewood.com
 5   greg.stein@carpenterhazlewood.com

 6   MARQUIS AURBACH COFFING
     Jack Chen Min Juan, NV Bar # 6367
 7   Kathleen A. Wilde, NV Bar # 12522
     10001 Park Run Drive
 8   Las Vegas, Nevada 89145
     Telephone: (702) 382-0711
 9   Facsimile: (702) 382-5816
     jjuan@maclaw.com
10   kwilde@maclaw.com

11   VVENT.0001
     Attorneys for Defendant
12
                                  UNITED STATES DISTRICT COURT
13
14                                  FOR THE DISTRICT OF NEVADA

15   Kush, Inc., a Nevada corporation,                Case No. 2:20-cv-00649-JCM-DJA
16
                               Plaintiff,
17                                                     CONSENT ORDER GRANTING
             v.                                        SUBSTITUTION OF COUNSEL
18
19   Frank Van Vranken, Jr., an individual;                 (Assigned to the Honorable
     DOES I-X, inclusive, and ROE                                James C. Mahan)
20
     Corporations I-X, inclusive,
21
                               Defendants.
22
23           Notice is hereby given that, subject to approval by the Court, Defendant Frank Van
24   Vranken, Jr., hereby authorizes and consents to the substitution of Jack Chen Min Juan and
25
     Kathleen A. Wilde of Marquis Aurbach Coffing, as attorneys of record in the above-entitled
26
27   action, in the place and stead of Michael W. McKelleb, formerly of McKelleb Carpenter

28   Hazlewood and now of The Law Office of Michael W. McKelleb, Esq. PLLC.



                                                  1
           Case 2:20-cv-00649-JCM-DJA Document 39
                                               38 Filed 12/23/20
                                                        12/22/20 Page 2 of 4



 1          Contact information for new counsel is as follows:
 2
            Jack Chen Min Juan (NVSBN 6367)
 3          Kathleen A. Wilde (NVSBN 12522)
            Marquis Aurbach Coffing
 4
            10001 Park Run Drive
 5          Las Vegas, Nevada 89145
            Telephone: (702) 382-0711
 6          Facsimile: (702) 382-5816
 7          jjuan@maclaw.com
            kwilde@maclaw.com
 8
 9          Gregory A. Stein, of Carpenter, Hazlewood, Delgado & Bolen, LLP, will continue as

10   attorney of record and lead counsel.
11
12
            I consent to the above substitution.
13
14
            DATED this ____ day of November, 2020.
15
                                           FRANK VAN VRANKEN, JR.
16
17
                                           Defendant
18
19
            I consent to be substituted.
20
21                                       6th day of November, 2020.
            RESPECTFULLY SUBMITTED this ____
22
                          THE LAW OFFICE OF MICHAEL W. McKELLEB, ESQ. PLLC
23
24
25
                                  By:
26
                                           Michael W. McKelleb, Esq.
27                                         1820 East Warm Springs Road, Suite 130
                                           Las Vegas, Nevada 89119
28                                         Attorneys for Defendant



                                                    2
Case 2:20-cv-00649-JCM-DJA Document 39
                                    38 Filed 12/23/20
                                             12/22/20 Page 3 of 4




 DATED this 23rd day of December, 2020.




                        DANIEL J. ALBREGTS
                        UNITED STATES MAGISTRATE JUDGE
           Case 2:20-cv-00649-JCM-DJA Document 39
                                               38 Filed 12/23/20
                                                        12/22/20 Page 4 of 4



 1                              CERTIFICATE OF SERVICE
 2
            I hereby certify that on December 22nd, 2020, I electronically transmitted the
 3
     foregoing Consent Order Granting Substitution of Counsel using the CM/ECF System
 4
 5   for filing, and that I transmitted a Notice of Electronic Filing to the following CM/ECF
 6   registrants:
 7
            Kenneth Hogan, Esq., and Jeffrey Hulet, Esq.
 8          HOGAN HULET, PLLC
 9          1140 North Town Center Drive, Suite 300
            Las Vegas, Nevada 89144
10          ken@h2legal.com
11          jeff@h2legal.com
            Attorneys for Plaintiff
12
13
     By: /s/Greg Stein
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                4
